Brannon, Judge,

(concurring):

It will not do to say that Pfalzgraff is a pendente lite purchaser. He bought after decree and before bill of review. When he purchased there had been final decree, and not yet a bill of review. “During the interval between final judgment and commencement of proceedings in error, there is no suit pending, and a purchaser in good faith does not take title pendente lite.” Cheever v. Minton, 13 Am. St. R. 258. The bill of review must have its own notice. It does not relate back. 2 Cyc. 510; Bennett on Lis Pendens, sections 40, 70; 21 Am. & Eng. Ency. L. (2 Ed.), 618; Barton’s Chy. Prac. *137331; Rector v. Fitzgerald, 59 Fed. 808; Taylor v. Boyd, 17 Am. Dec. 603; 9 Am. & Eng. Dec. in Eq. 14. There are a few cases contrary, but such is the great weight of authority. See Dunfee v. Childs, decided this term, where many cases are discussed.
PFALZGRAFF A PURCHASER FOR VALUE.
If Pfalzgraff’s title be considered as emanating from or resting on the decree setting aside the will of the elder Fisher, and I think it is to be so considered, then I hold that his title cannot be affected, by reversal of that decree for another view, that is, because he has the defence of a Iona fide purchaser. With that decree setting aside the will standing, Fisher’s title, coming from the elder Fisher, would be good; with that decree reversed, it would not be good. It stands on that decree. As a purchaser for valuable consideration without notice, it is old equity law that equity will not do anything against him, because two persons equally unfortunate, equally meritorious, are praying to it, and its hand touches neither, but it leaves them as they came, interfering not at all. A purchaser under a decree afterwards reversed, if he is not a party, is protected from reversal. Code, chapter 132, section 8. Why, on this same principle, should not a purchaser from him Be protected ? A bona fide purchaser from a fraudulent grantee has always been protected, though the title acquired by such purchaser was tainted with fraud, and a bad title in the hands of its first owner. I assert that the true rule is, that one who purchases from a party who held under a decrée afterwards reversed, is not affected by such reversal, if he is a complete purchaser. 3 Cyc. 462; Bank v. Bank, 6 Peters 8; Galpin v. Page, 18 Wall p. 375; Rorer on Jud. Sales, section 1142; McJilton v. Love, 13 Ill. 486, 54 Am. Dec. 449; Read v. Howe, 39 Iowa 554, pt. 7 and p. 561; Lovett v. German Church, 28 Am. Dec. 37; Dater v. Troy, 2 Hill 629; Volger v. Montgomery, 54 Mo. 577; Davis v. Watson, 54 Miss. 679; Benjamin v. Guiteau, 47 Ill. 433. Such protection to one purchasing from a party to the suit is not only in cases where there is a judicial sale, but it is also where it is the decree that gives title to the party who, before its reversal, conveys to a bona fide pur*138chaser. A decree gave a wife title to land held by her husband, because he held in trust for her, and intermediately between the decree and its reversal, she conveyed to a third party, and it was held that a reversal of the decree did not affect her grantee’s title. Hanna v. Hanna, 110 Ill. 53. “Where after a decree quieting title to real estate in a party he conveys to a bona fide purchaser, no appeal bond having been filed, a subsequent reversal of such decree will not affect the purchaser.” Parker v. Courtnay, 26 Am. St. R. 360. There is much authority for this position. Taylor v. Boyd, 3 Ohio 337, 17 Am. Dec. 603, a well considered case, holds that, “The party thus invested (by decree) with title and possession conveyed to a third person, who stands before the court as an innocent purchaser for valuable consideration, without notice. Can his right be deveéted by a reversal of the decree on which his title was originally founded? We are of the opinion that he cannot be so devested. ” Boyd sued Taylor for a deed for land, and obtained a decree. Taylor then brought a writ of error. Boyd conveyed to another person after the writ of error, but before citation in it. The title of the purchaser was held good against reversal. The court also said that the writ of error was a new suit, and the purchaser did not purchase pendente lite. Other cases so hold. McCormick v. McClum, 39 Am. Dec. 441. In McAuslan v. Pundt, 93 Am. Dec. 358, the court referred to the rule that a derivative title is not better generally than that from which it is derived, and said that the rule was subject to many exceptions, one exception being that an innocent purchaser is protected from a reversal of a decree. See note on Little v. Bunce, 28 Am. Dec. p. 371. (The other view is stated in Singly v. Warren, 63 Am. St. R. 896.) I regard Wadham v. Gay, 73 Ill. 415, strong authoi’ity in this case. A will was thought to give Flagler a fee, and a decree so held. Flagler sold and conveyed while the decree stood. Later the decree was reversed, and it was held, that Flagler had only a life estate. In a suit about the title the supreme court of Illinois held that the reversal did not affect Flagler’s grantees, as they were purchasers for value. Though there are some Kentucky and Texas cases otherwise, they are against the current of authority.
*139PEALZGRAEE IS NOT A PENDENTE LITE PURCHASER.
We can safely say with Judges Lee and English in Claytor v. Anthony, 15 Grat. p. 526, and Keck v. Allender, 37 W. Va. 210, that “a bill of review forms no part of the proceedings in the original case.” “It is a new suit,” said Judge Cabell in Laidley v. Morrifield, 7 Leigh 353. This is because the old suit had ended by final decree. Lynch v. Andrews, 25 W. Va. 571, does not show Pfalzgraff a pendente lite purchaser. The decrees were not final, as the court held them expressly to be interlocutory, as appears in Camden v. Haymond, 9 W. Va. 680 and 22 W. Va. 184, 188.
pealzgraef’s title good bt decree.
Another matter. The decree of the circuit court of appeals is said to settle that the plaintiffs have right to half of Pfalz-graff’s land, and that his deed from Henry J. Fisher gives him but half. The petition of Mrs. Fisher sought a support out of this and other lands on the theory that the elder Fisher’s will charged the land with her support. The decree charged the land with her support. It also reserved the right to the plaintiffs to ask partition in the state courts, there being some lands, besides that sold to Pfalz-graff, to which those claiming under the will would, as between themselves, have right to partition. This did not adjudicate right to partition, and surely did not hold that those claiming under the will had right to ■ partition of the Pfalz-graff tract. The decree only reserved any right to partition that might exist. Moreover, the decree contained a saving clause in these words: “And leave is likewise reserved to any of the parties in interest to litigate any question of title or ownership that may have arisen pending the suit.” That clause saved Pfalzgraff from the effect of that decree, save only the charge made by it on the land for Mrs. Fisher’s support. He could contest “title and ownership” unaffected by the decree. On appeal that decree was reversed so far as it charged Pfalzgraff’s land for Mrs. Fisher, and dismissed her petition, leaving the balance of the decree still firm, including that saving clause. Thus that decree by no means takes Pfalzgraff’s title from him. But to the contrary, does not that decree hold Pfalzgraff’s title superior to the rights of those claiming under the will? If it is not res judicata to-establish Pfalzgraff’s title, the principle of the decision of *140Ihe circuit court of appeals inevitably leads to that result. Mrs. Fisher filed a petition setting up that the will charged the land for her support. Her whole claim rests alone on that same will. The court took away from her the charge made on the land by the decree and dismissed her petition as “to Pfalzgraff. Why did it do so? We find the reason stated in Ohio River R. R. Co. v. Fisher, 9 Am. & Eng. Dec. in Eq. 1, 9, 115 Fed. 929. “The Ohio River Railroad ‘Company and Lewis Pfalzgraff are bona fide purchasers for valuable consideration, without notice, from H. J. Fisher, Jr., after a final decree declaring his father’s will invalid, and recognizing his right as heir at law, and after a decree directing the trustees and executors named in the will to convey to .him the realty and to deliver to him the personalty. This decree, filed January 21, 1885, invested H. J. Fisher, Jr., with all the evidence of an absolute title. Then these appellants purchased, paid their money, entered into and remained in possession of the realty thus acquired. “No equity can be .stronger than that of a purchaser who has put himself in peril by purchasing for valuable consideration without notice •of any defect in the title.” Boone v. Chiles, 10 Pet. (U. S.) 177, 9 L. Ed. 388. How are they affected, as respects the rights of Mrs. Maria P. Fisher, by the bill of reviews filed in 1890, several years after their purchase? In Rector v. Fitzgerald, 8 C. C. A. 277, 59 Fed. Rep. 808, we find this: “A bill of complaint had been filed by R., and a final decree had been entered May 2, 1881, dismissing the bill. R. appealed from the decree, but failed to prosecute the appeal, ;and it was dismissed December 6, 1881. On February 29, 1884, one F. took a mortgage on lands, the subject-matter of the litigation, from one who had purchased from successful party. On April 29,.thereafter, R. filed his bill of reviews, to which he made F., the mortgagee, and his mortgagor par-lies. He sought to reverse the former decree for errors appearing on the record. F. pleaded his equity as a bona fide purchaser without notice. After a full and elabórate discussion, the court held that the purchaser without notice bona fide, after a final decree in favor of his grantor, had a title which could not be affected by a decree rendered on a bill of •review subsequently filed; that the bill of review will not be xegarded as a continuation of the original suit, so as to *141affect a person purchasing the property in controversy in good faith from the successful party, after a final decree and without notice of any intention to file a bill of review. ’’ This case cites Lodlow’s Heirs v. Kidd's Ex’rs., 3 Ohio 541.” The opinion cites other cases to the same effect. The plaintiffs in this suit and Pfalzgraff were parties before the court in that suit. The bill of review made Pfalzgraff a party and set up his purchasé from Henry J. Fisher, and these plaintiffs were parties, and Mrs. Fisher’s petition set up her title to. support under the will, ‘and the title of the trustees under the will was before the court, and upon the - whole record, with all the parties before the court, the circuit court of appeals-did decide that Pfalzgraff, by reason of his purchase from young Fisher before the decree annulling the will had been reversed, took good title, and that such reversal did not affect his title, and denied Mrs. Fisher relief against him, stating as a reason therefor, that he was a bona fide purchaser. Now, if Mrs. Fisher’s claim under the will could not be sustained against Pfalzgraff, how can the claim of the plaintiffs to partition be sustained ? Her claim was identical in character with that of the plaintiffs. Both her rights and their rights; rest on the will. If the reversal of the decree annulling the-will did not affect Pfalzgraff’s title as to Mrs. Fisher, how could it affect his title as to other devises ? They both standi on the same footing. It is true Mrs. Fisher had joined in-deeds of her husband to purchasers, among them the deed to-Pfalzgraff, and it is said that the decree against her went only upon the theory of estoppel against her claim arising' from those deeds; but under our Code a wife’s joining.in a deed is no warranty. At any rate, the court gave as the first reason for denying her relief, the reason that Pfalzgraff was-protected because he was a purchaser for valuable consideration. If estoppel was a reason for the decree, so is the fact that Pfalzgraff was an innocent purchaser. Both reasons-moved the decree; both reasons were involved in the record; both are included in the decision; both are within the ratio-decidendi; both equally bar plaintiffs from hurting Pfalz-graff.
Another matter. Limitation. I think Pfalzgraff is protected by the statute of limitations. We cannot say that he is denied this defence of Henry. J. Fisher, his grantor, having. *142been co-owner with the plaintiff. Fisher conveyed the entire tract to Pfalzgraff by deed, and Pfalzgraff went into actual possession. This was an ouster of the co-owner, and the statute began at once to run. Talbott v. Woodford, 48 W. Va. 449. But it is said that because the decree avoiding the will of the elder Fisher was yet standing when Pfalzgraff purchased, that decree prevented the plaintiff from suing, and that the statute would not begin until the decree was rendered, 1 February, 1894. Pfalzgraff had done everything he possibis'' could do, everything the law required him to do, to work an ouster so as to have the benefit of the statute. He held possession actual under a deed conveying legal title, claiming against the world. Shall we hold him responsible, and deny him this plea, because of the misfortune which happened to the plaintiff’s title from that erroneous decree? He is not chargeable with it. He was no party to that suit. Its decree could not affect him, a stranger to the record, and yet it is sought to take away from him his land just as if he were a party, to bind him by indirection, when he is not directly bound. A right of entry existed the moment Pfalzgraff took possession, regardless of the impediment to the plaintiffs from that decree. An erroneous decree, when reversed, is considered never to have been the law. First Blackstone, 69. Our statute of limitation makes no such exception, and it is familiar law that no exceptions from the statute are allowed but those specified in the statute. The legislature having made certain exceptions, the courts cannot add others. A land owner, to avoid the statute, pleaded that an act of Congress forbade the survey or marking of land within an Indian reservation, and the beginning corner of his land was within the Lidian country, .and no other corner marked, and he was thus forbidden by the law to make a survey. Chief Justice Marshall said: “The claim of the plaintiffs to be excepted from the aet is not based on the character of the defendant’s possession, but on the impediment to the assertion of their own title.” So I say in this case. “It has never been determined that the impossibility of bringing a case to a suc-cussful issue from causes of uncertain duration, though created by. the legislature, shall take the case out. of the operation of the statute, unless the legislature shall so declare its will.” McIver v. Regan, 2 Wheaton 25. Angell on Lim. *143chapter 31, section 486. It has been held that an injunction does not stop the statute, unless it makes that exception, nor absence of the defendant sq that he cannot be sued. 1 Rob. Prac. 606, 616: Wood on Lim. section 243. Pfalzgraff did not bring the suit to nullify the will. That was clone and ended by final decree before he had anything to do with the land. He did nothing to obstruct a suit. The decree was simply an event for which he was in no wise responsible, and it ought not to affect him.